The opinion of the court was delivered by
Gummere, J.
The plaintiff, a tinsmith, was employed by the Carteret club of Jersey City to repair a leak in the roof of the toilet-room to its club-house, the roof being at the bottom of the light-shaft which was constructed in the building. One of the sides of this light-shaft was open to the air. Certain of the electric wires of the defendant company ran-across the light-shaft a little more than six feet above the roof of the toilet-room. There was also employed upon the roof of this toilet-room at the same time with the plaintiff, one Loringe, a carpenter, who was doing other repair work in the light-shaft. Loringe observed that the electric wires hung near the place where his work required him to be, and fearing lest he should come in contact with them and receive injury, insisted that two ladders should be put up and a plank laid across them, so that he might stand upon it and thus be saved from the danger of touching the wires. The plaintiff assured Loringe that the wires were insulated, and therefore harm*665less; but, nevertheless, yielded to his demand and arranged the scaffold as he desired. After this had been done, and solely for the purpose of showing Loringe that his fear was groundless, the plaintiff reached up and placed his hand upon one of the wires. It turned out not to be thoroughly insulated at the point where he touched it, and he received a severe shock which seriously injured him. In an action brought by him against the company to recover for such injuries, a nonsuit was directed on the ground of contributory negligence, and this he now alleges was error.
We find nothing in the facts which would justify us in reversing the action of the trial court. Instead of receiving his injuries, as he alleges in his declaration, by unwittingly, but without any fault or lack of care on his part, coming in contact with this wire while engaged at his work (Anderson v. Jersey City Electric Light Co., 34 Vroom 387), they are the result of his deliberately touching this wire, not in the performance of the work about which he was employed, but simply for the purpose of demonstrating the correctness of his judgment as to its harmlessness. He knew that the wire might be dangerous if the insulation was not perfect, and, having voluntarily assumed the risk of injury in order to vindicate the soundness of his judgment, he has no one but himself to blame for the consequences which followed.
The judgment under review should be affirmed.
For affirmance—Magie (Chancellor), Van Syckel, Garrison, Gummere, Ludlow, Collins, Hendrickson, Adams, Vredenburgh, Voorhees. 10.
For reversal—None.